DETAILED ACTION
This office action is in response to the communication received on 06/25/2021 concerning application no. 15/736,442 filed on 12/14/2017.
Claims 1, 6, and 8-11 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Claims 1, 6, and 8-11 are pending.

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is not obvious under Yamamoto, Hara, and Katsuyama. Applicant argues that Hara is disclosing transmitting and receiving apertures that are different sizes and shifted corresponding to a focal point to avoid an obstacle. Applicant argues that the Hara is limited to ribs of the human body and specifies time points for transmission and reception of scan lines according to the location for the ribs and the size of apertures. Applicant argues Hara does not achieve the purpose of preventing inappropriate transmission and reception of ultrasound signals in some regions due to various factors such as bone, fibrous tissue, fat, etc. in the object. 

Examiner maintains the rejection under Yamamoto, Hara, and Katsuyama.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 9-12, recite “the ultrasound signal reaches the at least one region…along a second path”. This claim element is indefinite. Lines 2-3 recite the ultrasound signal is transmitted along a first path. It would be unclear to one with ordinary skill in the art how the same ultrasound signal is transmitted along a second path in relation to a region when it has been emitted along a first path.
For purposes of examination, the Office is considering the ultrasound signal to be emitted along the second path to be a second signal.
Line 17, recites “an ultrasound beam corresponding to the first path”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound beam corresponding to the first path” is the same as the “ultrasound signal to an object along the first path” established in lines 2-3 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound beam and the ultrasound signal to be the same. 
Lines 26-27, recite “the second echo signal by focusing the second echo signal at the second focal point”. This claim element is indefinite. Lines 9-11, teach that the ultrasound signal is transmitted along the second path by focusing to a second focal point based on a region having an image quality lower than the predetermined quality. It would be unclear if the claim is attempting to repeat the transmission along the second path or if the ultrasound signal is only transmitted once along the second path.
For purposes of examination, the Office is considering the transmission through the second path to only be happening once.
Lines 26-27, recite “transmits the second echo signal”. This claim element is indefinite. Given that an echo signal is a signal that is received after the ultrasound signal generates an echo based on tissue interaction, it would be unclear to one with ordinary skill in the art how the second echo signal is transmitted. An echo signal is a signal that is received as it is an echo created after tissue interaction.


Claim 6, line 17, recites “an ultrasound beam corresponding to the first path”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound beam corresponding to the first path” is the same as the “ultrasound signal to an object along the first path” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound beam and the ultrasound signal to be the same. 

	Claim 8 is indefinite for the following reasons:
Line 2-3, recite “the ultrasound signal to be transmitted along a third path”. This element is indefinite. Claim 1 discloses the ultrasound signal is transmitted along a first path. It would be unclear to one with ordinary skill in the art how the same ultrasound signal is transmitted along a third path in relation to a region when it has been emitted along a first path.
For purposes of examination, the Office is considering the ultrasound signal to be emitted along the third path to be a third signal.

Claim 11 is indefinite for the following reasons:
Lines 11-12, recite “the ultrasound signal reaches the at least one region along a second path”. This claim element is indefinite. Lines 3-4 recite the ultrasound signal is transmitted along a first path. It would be unclear to one with ordinary skill in the art how the same ultrasound signal is transmitted along a second path in relation to a region when it has been emitted along a first path.

Line 21, recites “an ultrasound beam corresponding to the first path”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound beam corresponding to the first path” is the same as the “ultrasound signal to an object along the first path” established in lines 3-4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound beam and the ultrasound signal to be the same. 
Lines 13-14, recite “a second echo signal by focusing the second echo signal at the second focal point”. This claim element is indefinite. Lines 11-12, teach that the ultrasound signal is transmitted along the second path by focusing to a second focal point based on a region having an image quality lower than the predetermined quality. It would be unclear if the claim is attempting to repeat the transmission along the second path or if the ultrasound signal is only transmitted once along the second path.
For purposes of examination, the Office is considering the transmission through the second path to only be happening once.
Line 13, recite “transmitting a second echo signal”. This claim element is indefinite. Given that an echo signal is a signal that is received after the ultrasound signal generates an echo based on tissue interaction, it would be unclear to one with ordinary skill in the art how the second echo signal is transmitted. An echo signal is a signal that is received as it is an echo created after tissue interaction.
For purposes of examination, the Office is considering the echo signal to be an ultrasound signal that is transmitted.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112)

Regarding claims 1 and 11, Yamamoto teaches an ultrasound imaging apparatus comprising:
a probe configured to transmit an ultrasound signal to an object along a first path by focusing the ultrasound signal at a first focal point and receive a first echo signal reflected from the object (Paragraph 0050 teaches that the transmitter 14 is causing the transducer to transmit ultrasonic beams with delay amounts and different driving signals. Paragraph 0059 teaches that the controller 30 is able to alter the focusing properties of the signals. Paragraph 0147 teaches that the ultrasonic beam has a known focal point); and
a processor configured to generate a first ultrasound image representing the object (Paragraph 0131 teaches that the ultrasound probe is in contact with a subject and paragraphs 0132-0133 teaches the generation of an image), detect at least one region having an image quality lower than a predetermined image quality, from among regions in the first ultrasound image (Paragraph 0133 teaches that the image is set into a plurality of regions. Paragraph 134 teaches that each region is inspected sequentially. Paragraph 0136 teaches that a region of interest is assessed of its image quality), generate a map indicating quality of the first ultrasound image based on the at least one region (Paragraph 0134 teaches that the regions are inspected from E11 to Eend. Fig. 9 shows the regions are sub sections part of the image. Paragraph 0169 teaches that the regions are showing determination results based on the quality. Paragraph 0167 teaches that the image quality is compared to a predetermined threshold value), 
a display configured to display one of the first ultrasound image and the second ultrasound image (Paragraph 0128 teaches the displays of generated images on the monitor 28), or the first ultrasound image and the map (Paragraph 0151 teaches that the determination result which is based on quality on the monitor 28).
However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, comprising:
a processor configured to control the probe based on the image so that the ultrasound signal reaches the at least one region having the image quality lower than the predetermined image quality along a second path by focusing the ultrasound signal at a second focal point and generate a second ultrasound image representing the object based on a second echo signal received in response to the ultrasound signal transmitted to the object along the second path; and
wherein the second path is determined based on a change in at least one of a position of an origin of an ultrasound beam corresponding to the first path and a transmission direction of the ultrasound beam corresponding to the first path, and is determined so that the ultrasound signal reaches the at least one region having the image quality lower than the predetermined image quality without being obstructed by a first obstacle obstructing the first path that degrades the image quality, and 
wherein in the map the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image quality are displayed in different colors or have different outline shapes, and 

In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound diagnostic apparatus, comprising:
a processor (Signal transforming circuit 106 in Fig. 23) configured to control the probe based on the image so that the ultrasound signal reaches the at least one region having the image quality lower than the predetermined image quality along a second path by focusing the ultrasound signal at a second focal point and generate a second ultrasound image representing the object based on a second echo signal received in response to the ultrasound signal transmitted to the object along the second path (Col. 2, lines 21-40 teaches that the ultrasound is able to beam formed in the Z direction with the focus at point P1. Furthermore, the beamforming can result in the direction of the beam to alter and the focus can be positioned elsewhere. For example, point P4. See Fig. 24. Abstract teaches that the scan is performed to reduce the interference by the ribs and generate an image with good resolution. Given Hara’s goal to improve image quality based on steering of the beams, one with ordinary skill in the art would be able to control the probe according to Hara’s teachings in response to image quality from a map determined by Yamamoto. Col. 12, lines 21-33, teaches that the resolution and intensity of received signals are improved and result in the improvement of the image as illustrated in Fig. 12. The Fig. 12 shows that the beam is able to target regions under the ribs, which the abstract describes as reducing the image quality. Given the thresholding taught by Yamamoto (See paragraphs cited above), one with ordinary skill in the art would be able to identify regions in the image with poor quality when they are lower than the threshold and use Hara’s beamforming techniques to target them by avoiding the obstacle); and
wherein the second path is determined based on a change in at least one of a position of an origin of an ultrasound beam corresponding to the first path and a transmission direction of the ultrasound beam corresponding to the first path (Fig. 1 shows a starting point 3 and aperture 4 that is on the right side of the array and the beam is angled to transmit to the left. Fig. 2 shows a starting point 3 and aperture 4T that is shifted to the left side and targeting the right side. See Col. 11, line 62 to Col. 12, line 26), and is determined so that the ultrasound signal reaches the at least one region having the image quality lower than the predetermined image quality without being obstructed by a first obstacle obstructing the first path that degrades the image quality (Col. 12, lines 62-67, teach that avoiding the ribs will yield a better resolution than a conventional ultrasound scan. Fig. 1 shows that path of an ultrasound beam that is targeting at an angle such that the rib 10 is avoided. Abstract teaches that a tomographic image is obtained based on the scan such that the transmission avoids the ribs of the subject. Given Hara’s goal to improve image quality based on steering of the beams, one with ordinary skill in the art would be able to control the probe according to Hara’s teachings in response to image quality from a map determined by Yamamoto. Col. 12, lines 21-33, teaches that the resolution and intensity of received signals are improved and result in the improvement of the image as illustrated in Fig. 12. The Fig. 12 shows that the beam is able to target regions under the ribs, which the abstract describes as reducing the image quality. Given the thresholding taught by Yamamoto (See paragraphs cited above), one with ordinary skill in the art would be able to identify regions in the image with poor quality when they are lower than the threshold and use Hara’s beamforming techniques to target them by avoiding the obstacle); and 
wherein the processor transmits the second echo signal by focusing the second echo signal at the second focal point in the at least one region having the image quality lower than the predetermined quality (Col. 2, lines 21-40 teaches that the ultrasound is able to beam formed in the Z direction with the focus at point P1. Furthermore, the beamforming can result in the direction of the beam to alter and the focus can be positioned elsewhere. For example, point P4. See Fig. 24. Abstract teaches that the scan is performed to reduce the interference by the ribs and generate an image with good resolution. Given Hara’s goal to improve image quality based on steering of the beams, one with ordinary skill in the art would be able to control the probe according to Hara’s teachings in response to image quality from a sub-image determined by Yamamoto. Col. 12, lines 21-33, teaches that the resolution and intensity of received signals are improved and result in the improvement of the image as illustrated in Fig. 12. The Fig. 12 shows that the beam is able to target regions under the ribs, which the abstract describes as reducing the image quality. Given the thresholding taught by Yamamoto (See paragraphs cited above), one with ordinary skill in the art would be able to identify regions in the image with poor quality when they are lower than the threshold and use Hara’s beamforming techniques to target them by avoiding the obstacle).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto’s teaching of the detection of a region in an image with a low image quality with Hara’s teaching of being able to steer an ultrasound beam around an obstacle that degrades a region of the image. Such a combination would be able to use Yamamoto’s teaching of using a threshold to identify poor image quality regions and use Hara’s beamforming to target the specific poor region by avoiding the obstacle that is deteriorating the quality. This modified apparatus would allow a user to acquire an image that is not deteriorated and allows for greater control of the image selection (Abstract of Hara).
However, Yamamoto and Hara are silent regarding an ultrasound diagnostic apparatus, wherein in the map the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image quality are displayed in different colors or have different outline shapes. 
In an analogous imaging field of endeavor, regarding the identification of image quality, Katsuyama teaches an ultrasound diagnostic apparatus, wherein in the map the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image quality are displayed in different colors or have different outline shapes (Paragraph 0034 teaches that the attention area setting unit 24 is able to extract a location based on luminance values that are equal to or more than a predetermined value. This allows for the edge of the structure to be identified and the shape and size are extracted. Fig. 2 shows that the structure P is circled and shaded while the remaining area in the ROI is left unshaded. It should be noted that paragraphs 0039 and 0041 teach that the sound velocity values in the ROI can also be determined. This sound velocity detection in the sub-image would be compatible with sound velocity map taught by Yamamoto).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto and Hara with Katsuyama’s teaching of the marking of a region based on the image quality. This modified apparatus would allow a user to acquire images with an improved image quality with less spatial distortion, and better spatial and contrast resolution (Paragraph 0003 of Katsuyama).

Regarding claim 6, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound imaging apparatus, wherein the probe comprises a transducer array consisting of a plurality of transducers, information about the transmission direction of the ultrasound beam corresponding to the first path is information about an angle between the transmission direction and the transducer array.
	In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound imaging apparatus, wherein the probe comprises a transducer array consisting of a plurality of transducers, information about the transmission direction of the ultrasound beam corresponding to the first path is information about an angle between the transmission direction and the transducer array (Col. 1, lines 63-67, teaches that the probe has a plurality of elements. Col. 15, lines 2-5, teaches that the scan angle is spread beyond 90s to see a wide range. Col. 8, lines 21-45, teaches that the scan lines generate angles that are monitored via transmission and reception).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Hara’s teaching of the information of the transmission based on the angle of the ultrasound beam. This modified apparatus would allow a user to 

Regarding claim 8, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Yamamoto is silent regarding an ultrasound imaging apparatus, wherein the processor is further configured to control the ultrasound signal to be transmitted along a third path based on the at least one region and generate a third ultrasound image corresponding to the object based on the second echo signal received in response to the ultrasound signal transmitted to the object along the second path and a third echo signal received in response to the ultrasound signal transmitted to the object along the third path.
In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound imaging apparatus, wherein the processor is further configured to control the ultrasound signal to be transmitted along a third path based on the at least one region and generate a third ultrasound image corresponding to the object based on the second echo signal received in response to the ultrasound signal transmitted to the object along the second path and a third echo signal received in response to the ultrasound signal transmitted to the object along the third path (Col. 5, lines 7-24, teaches that the ultrasound beams can be passed from the L0 position or the L1 position to yield the same sector scan of the human body that is being scanned. Fig. 30 shows that the L0 position is an aperture that emits ultrasound in a path that is separate from the L1 aperture’s path that is angled towards the right).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Hara’s teaching of two ultrasound beams that are used to generate an image. This modified apparatus would allow a user to acquire an image that is not deteriorated and allows for greater control of the image selection (Abstract of Hara).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112) further in view Jago (US Patent No. 6,547,732).

Regarding claim 9, modified Yamamoto teaches an ultrasound imaging apparatus in claim 1, as discussed above. 
However, the combination of Yamamoto, Hara, and Katsuyama are silent regarding an ultrasound imaging apparatus, further comprising a control panel configured to receive a user input for setting transmission of the ultrasound signal along the second path based on the at least one region, and 
wherein the processor is further configured to control the ultrasound signal to be transmitted along the second path based on the user input.
In an analogous imaging field of endeavor, regarding the control of ultrasound signals, Jago teaches an ultrasound imaging apparatus, further comprising a control panel configured to receive a user input for setting transmission of the ultrasound signal along the second path based on the at least one region (Col. 2, lines 29-38, teaches that the transmitter 14 and beamformer 16 are operated under the control of a system controller 18, which in turn is controlled by a user interface 20. The transmitter is controlled to transmit scanlines at desired steering angles, energies, and frequencies)
wherein the processor is further configured to control the ultrasound signal to be transmitted along the second path based on the user input (Col. 2, lines 29-38, teaches that the transmitter 14 and beamformer 16 are operated under the control of a system controller 18, which in turn is controlled by a user interface 20. The transmitter is controlled to transmit scanlines at desired steering angles, energies, and frequencies).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto, Hara, and Katsuyama with Jago’s teaching of a user input for the transmission of ultrasound signal along a path. This modified apparatus would allow a user to prevent image blurring and undesirable low frame rates (Col. 1, lines 33-35, of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112) further in view of Yen et al. (US Patent No. 8,254,654).

Regarding claim 10, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Yamamoto and Hara is silent regarding an ultrasound imaging apparatus, wherein the processor is further configured to control the probe to perform beamforming by using a predetermined number of sub-apertures into which a plurality of transducers in the probe are divided.
In an analogous imaging field of endeavor, regarding the assessment of image quality, Yen teaches an ultrasound imaging apparatus, wherein the processor is further configured to control the probe to perform beamforming by using a predetermined number of sub-apertures into which a plurality of transducers in the probe are divided (Col. 6, line 46-49, teaches that that a sub-aperture of 64 elements is used in transmission and reception of ultrasound beams and echo reception).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto and Hara with Yen’s teachings of predetermined sub-apertures that divide a probe. This modified apparatus would allow a user to have better image quality and identify the regions with poor image quality. Furthermore, this improves the CNR by reducing sidelobe and clutter levels (Col. 1, lines 53-56, of Yen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamilton (PGPUB No. US 2010/0185093): Teaches ultrasound beam transmission in multiple directions with varying focal points. Also teaches the estimation of low resolution areas in images.
Sunagawa et al. (PGPUB No. US 2009/0012399): Teaches the transmission of ultrasound beams on the entire array and targeted ultrasound beams from sub-apertures. Also teaches thresholding to determine image quality for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793